Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement  
Acknowledgement is made of applicant’s amendment made on 01/26/2022. Applicant’s submission filed has been entered and made of record.
Status of the Claims
Claims 1-20 are pending. 
Response to Applicant’s Argument
In response to “However, Prasad appears to only discuss a customizable wake word detection model used to detect whether a user is saying a wake word. Amended independent claim 1 and 11 are directed to determining a wake word itself to assign to a device. Accordingly, Prasad fails to disclose identifying "a plurality of wake words based on the contextual information," and assigning "a unique or customized wake word from the plurality of wake words to each communication device of the one or more communication based on the determined phonetic distance," as recited by amended independent claim 1”. 
Prasad teaches, for at least one user device, replacing an existing wakeword detection model with a customized wake word detection model (Col 11, Rows 26-29). In other words, each user device is assigned a customized wake word detection model to detect an unique wakeword corresponding to the user device only; i.e., without the customized wake word detection model, a user device has no assigned wakeword from which it could detect and be activated / awaken as a result. 
In response to “Prasad is directed to unique wake word detection models used to detect whether a user has said a wake word. This is different than a predetermined list of wake words themselves that are associated with a device. Salvador and Sharifi fail to satisfy such deficiencies”.
Claims 5 and 15 recite “wherein the contextual information further includes a predetermined list of wake words associated with a communication device of the one or more communication devices”.
Prasad teaches generating customized detection models for individual users or for groups of users that exhibit similar wake word detection system usage patterns (e.g., similar contextual information, similar environmental information, etc.) (Col 11, Rows 30-35) where contextual data includes information regarding prior usage of the speech processing system by the current user or other users (Col 8, Rows 18-22). In other words, contextual information includes prior usage of the speech processing system corresponding to a group of users using respective customized wake word detection models (e.g., a predetermined list of wakewords corresponding to the group of users who used the speech processing system). 
In view of the amendment to the claims, previous grounds of rejections have been withdrawn. Upon further search and consideration, please see details of new grounds of rejections set forth below. 
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 USC 103(a) as being unpatentable over Prasad et al. (US 10832662 B2) in view of Fainberg et al. (US 11100923 B2), Salvador et al. (US 9275637 B1), and Sharifi (US 9263042 B1).
Regarding Claims 1 and 11, Prasad discloses an electronic computing device comprising (Fig. 2, speech processing system 210): 
a network interface (Col 8, Rows 1-7, system 210 can be network accessible system in communication with client device 200 via communication network 220); and 
an electronic processor communicatively coupled to the network interface (Fig. 2, speech processing system 210; in view of Col 9, Rows 45-53 and Col 12, Rows 60-65, implemented using a processor device with software module) and configured to: 
receive a notification indicative of an occurrence of an incident and one or more communication devices present at the incident (Col 9, Rows 19-21, receiving audio data and additional information from client device 100; Col 9, Rows 21-23, audio data may include the audio signal within which the wake word was detected by client-side wake word detector 100a; Col 9, Rows 31-38, client device provides information regarding detection score computed by client side wake word detector 100a, contextual information such as date, time, or location; i.e., location of the client device per Col 5, Rows 45-55); 
determine contextual information associated with the incident and the one or more communication devices (Col 9, Rows 59-63, server side wakeword detector processes audio data and additional data to generate contextual features and environment features; Col 3, Rows 7-10, environment features include information regarding distance between user and microphone, acoustic properties and noise level of the environment; Col 3, Rows 18-24, contextual features include current time of day, current data, geographic location of the device, orientation of the microphone with respect to the user); 
identify one or more wake words based on the contextual information (Col 9, Row 64 – Col 10, Row 7 in view of Col 5, Rows 27-35 and Col 6, Rows 34-37, using environmental features and the contextual features to generate a wakeword detection score indicating the likelihood that audio data includes a wakeword; Col 10, Rows 35-38 and Col 11, Rows 14-29, maintain wake word audio and features extracted from wake word audio to improve wake word detection model or generate new wake word detection model (i.e., customized wake word)); and
assign a unique or customized wake word from the one or more wake words for each communication device of the one or more communication device based on the identified wake word (Col 7, Rows 15-26 and Col 11, Rows 11-29, generate customized wakeword model for a particular user or group of users (i.e., client / user of a particular client device); Col 11, Rows 26-29, user device 200 can implement the customized wake word detection model by replacing an existing detection model with the customized wake word detection model; Col 11, Rows 46-53, using the features generated from the audio data, additional data from client device and the features generated from the signal and data to train a wake word detection model (i.e., model representing a customized / unique wake word)).
Prasad does not disclose identify a plurality of wake words based on the contextual information and determine a phonetic distance for each wake word with respect to each of the other wake words included in the plurality of wake words; and select a unique wake word from the one or more wake words for each communication device of the one or more communication devices based on the determined phonetic distance.  
Fainberg teaches an electronic computing device (Fig. 1B, playback devices 102 with onboard networked microphone devices “NMD” per Col 7, Rows 23-27) comprising a processor (Fig. 1B, processor 212) configured to receive a notification indicative of an occurrence of an incident (Col 2, Rows 52-63, output an alert that a wake-word event has occurred, indicating that the NMD has detected sound that includes a potential voice input; see also Col 22, Rows 26-39) and one or more communication devices present at the incident (Col 8, Rows 47-57 and Col 35, Rows 19-30, NMD equipped playback devices 102d and 102m detecting the same sound and arbitrating with one another to select one playback device to communicate with a remote voice assistant service VAS), determine contextual information associated with the incident and the one or more communication devices (Col 22, Rows 15-25, determine metadata indicating frequency response, power input level, SNR, microphone channel identification and other information of a given sound specimen; Col 35, Rows 19-30, determine that a first NMD detected wakeword with 80% probability while a second NMD detected wakeword with 70% probability), identify a plurality of wake words based on the contextual information.
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to modify Prasad’s established process of wakeword detection to identify a plurality of wakewords based on the contextual information to determine whether the captured sound data includes multiple wake words (Fainberg, Col 28, Rows 10-14).
Further, Salvador discloses an electronic computing device for evaluating a set of candidate wake words (Col 6, Row 65 – Col 7, Row 5, cloud services 202 receiving a set of candidate wake words and evaluate the set of candidate wake words) by determining a phonetic distance for each wake word with respect to likely sound patterns in real life domain utterances / speech and assign a unique wake word from the one or more wake words (Col 9, Rows 55-64 and Col 10, Rows 8-17, determine the relative distinctiveness of the sounds of candidate wake word compared to likely sound patterns in general speech or background noise by calculating a phonetic distance between the candidate wake word’s phone sequence to phone sequences of a test set; Col 12, Row 65 – Col 13, Row 3, recommend a wake word with the highest overall score and provide it to the user’s computer).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to modify Prasad’s established process of replacing an existing detection model (i.e., wake word) with an unique / customized wake word detection model (Prasad, Col 11, Rows 26-29, replacing an existing detection model with the customized wake word detection model) based on real-word data observed by the system (Prasad, Col 11, Rows 22-24 “the wake word detection model may be based on real-word data observed by the system that uses the model”; compare Salvador, Col 9, Rows 60-64, compare candidate wake word to likely sound patterns based on utterances taken from real-life domains) by determining a phonetic distance for each candidate wakeword with respect to general speech / background noise (extracted from Prasad’s environment + contextual information) such as other wake word candidates in utterances of real life domain of Fainberg where two or more candidate wake words were uttered (Fainberg, Col 28, Rows 20-23) and assign a customized / unique for each of the user’s communication device based on the determined phonetic distance that reflect the relative distinctiveness of the sounds of the selected wakeword compared to likely sound patterns in general speech in real life domain  / real word data (Salvador, Col 9, Rows 56-60) comprising other wake words of Fainberg.
The combination does not disclose a transceiver coupled to the electronic processor as the network interface.
Sharifi teaches an electronic computing device comprising an electronic processor communicatively coupled to a transceiver and configured to select a unique wake word for a communication device (Fig. 1, Hotword Configuration Engine 112; Col 6, Row 65 – Col 7, Row 4 and Col 12, Rows 11-28, Engine 112 communicating with mobile computing device 106 to receive candidate hotword from the user and dynamically creates one or more hotword models that correspond to candidate hotword; Col 16, Rows 5-10, communication interface 466 may provide for communications through RF transceiver 468).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to modify Prasad’s network interface with a transceiver in order to provide communication over a network (Sharifi, Col 17, Rows 5-6).
Regarding Claims 2 and 12, Prasad discloses wherein the contextual information includes a communication device historical preference (Col 7, Rows 20-21 and Col 8, Rows 18-22, speech processing system 210 includes contextual data source 108 that provides data including information regarding prior usage of the speech processing system and using the usage history to customize or generate wake word detection model).  
Regarding Claims 3 and 13, Prasad discloses wherein the electronic processor is further configured to: receive a request for a second unique wake word and store the request with the communication device historical preference (Col 7, Rows 15-19, wake word detection model may be customized for a particular user where data regarding user’s prior use of the wake word detection feature may be stored as usage history).  
Regarding Claims 4 and 14, Prasad discloses wherein the contextual information includes at least one selected from a group consisting of a desired number of wake words, a communication device user role type (Sharifi, Col 14, Rows 16-20, “go gadget go” is a hotword for initiating a web search; i.e., the role of the user being a web searcher), an incident background noise (Col 5, Rows 45-47, extract environment features from signal to determine level and character of environment noise), 23Docket Number: PAT25040-US-PRIan incident type (Col 5, Rows 52-55 and Col 7, Rows 4-14, contextual features such as date and time (i.e., when user is sleeping) can affect wake word detection process), a communication device user history (Col 8, Rows 19-22, contextual data source 108 stores information regarding prior usage of the speech processing system), a weather condition, and a vernacular based on the incident type.  
Regarding Claims 5 and 15, Prasad discloses wherein the contextual information further includes a predetermined list of wake words associated with a communication device of the one or more communication devices (Col 8, Rows 22-26 and Col 11, Rows 30-35, contextual data includes usage pattern regarding usage of speech processing system by current user or other users and modify wake word detection models for use by particular users or groups of users).  
Regarding Claims 6 and 16, Prasad discloses wherein the electronic processor is further configured to: 
assign a unique wake word from the plurality wake words to each communication device of the one or more communication devices based on a historical data associated with the one or more wake words (Col 7, Rows 20-21 and Col 8, Rows 20-25, using contextual information includes prior usage to customize wake word detection models; Col 11, Rows 26-29, replacing an existing detection model with the customized wake word detection model).
Prasad does not disclose assign a priority value to each wake word included in the plurality of wake words based on the historical data associated with the plurality of wake words.
Salvador discloses assign a priority value to each wake word included in the one or more wake words based on the historical data associated with the one or more wake words (Col 9, Rows 38-46, calculate a word frequency score metric reflecting how frequently a candidate wakeword appears in speech or other usage) and select a unique wake word from the one or more wake words for a communication device based on the priority value (Salvador, Col 12, Rows 20-33 and 50-55 and Col 13, Rows 1-3, wake word evaluation module outputs values of individual metrics, assign weights to different metric and calculate an overall wake word score in order to recommend a wakeword with highest overall score).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to assign weights as degree of importance to determine overall wake word score based on historical data associated with one or more wake word (Salvador, Col 12, Rows 30-32, weighting according to usage pattern where a particular wake word was used by all users).  
Regarding Claims 7 and 17, Prasad discloses wherein identifying the plurality of wake words based on the contextual information further includes identifying the plurality of wake words based on the set of words in use at the incident (Col 9, Row 64 – Col 10, Row 6, using wake word detection model to process the extracted features and generate detection score indicating the likelihood that the audio data includes the wake word; as modified by Fainberg, Col 22, Rows 9-25, sound data stream is composed of frames comprising metadata; Col 22, Rows 26-31, using the sound data stream to spot potential wake words).
Prasad does not disclose identifying one or more wake words based on the role type of each of the communication devices. 
Fainberg discloses identifying the plurality of wake words based on role type of the communication device (Col 28, Rows 1-14 and Rows 21-23, “Ok Google” -> Google Voice Service, “Hey, Siri” -> Apple voice services, “OK, Google” -> Google voice services;  see also Sharifi, Col 13, Rows 40-45, hotword “go gadget go” for a hotword to initiate a web search; incident involving user desire to set a hotword to initiate a web search role type for the user’s communication device).
 It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to identify the plurality of wake words based on a set of words in use and the role type of each of the communication devices in order to determine whether the captured sound data includes multiple wake words (Fainberg, Col 28, Rows 9-10).
Regarding Claims 8 and 18, Prasad discloses wherein the electronic processor is further configured to: provide, with an output device of each of the one or more communication devices, the unique wake word (Col 7, Rows 50-53 and Col 11, Rows 60-63, provide customized model to one or more client devices for use where each client device includes output component for presenting responses or other information from the speech processing system 210).  
Regarding Claims 9 and 19, Prasad does not disclose provide, with an output device of each of the one or more communication devices, an option indicating a request for a new wake word.
Sharifi teaches electronic processor at a processing engine provides, with an output device of each of the one or more communication devices, an option indicating a request for a new wake word (Col 6, Row 65 – Col 7, Row 7, mobile computing device 106 provides a GUI 180 to user 118 to provide text prompt the user 118 to provide a hotword; see additionally Col 13, Rows 29-41, new prompt to mobile computing device 204 for hotword to initiate web search);  24Docket Number: PAT25040-US-PRI 
receive the request for a new wake word from at least one communication device (Col 13, Rows 42-45, user 206 says utterance “go gadget go”); 
select a second unique wake word for at least one communication device based on the request and the determined phonetic distance (Col 13, Rows 51-61 and Col 14, Rows 5-10 in view of Col 10, Rows 25-31, search vocabulary database 110 for pre-computed hotword models based on phoneme similarity like the process for “start computer”); and 
provide, with an output device of the at least one communication device, the second unique wake word (Col 14, Rows 5-10, confirm “go gadget go” as hotword for initiating a web search by “we have confirmed that your hotword is “Go gadget go””).  
 It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to provide, with an output device of each of the one or more communication devices, an option indicating a request for a new wake word in order to allow a user to define a wake word for a particular role (Sharifi, Col 13, Rows 42-45).
Regarding Claims 10 and 20, Prasad discloses wherein determining contextual information associated with the incident and the one or more communication devices further comprises calculating an ambient interference based at least on one selected from a group consisting of a historical incident ambient noise (Col 8, Rows 18-22, speech processing system 210 includes a contextual data source 108 that can store information regarding prior usage of the speech processing system by current user or other users; Col 11, Rows 12-16 and Rows 30-35, stored information such as features extracted from audio are used to generate customized / unique wake word detection model for users that exhibit similar contextual information + environment information (in view of Col 5, Rows 44-47, prior extracted level and character of environmental noise)), a detected ambient noise (Col 5, Rows 45-47, extract environmental features from signal that can be used to determine the level and character of environmental noise), and a current weather condition.
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Y. Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        05/06/2022